Holmes, J.,
dissenting. In my view, the precise question presented for review is whether a person who may have an action for wrongful death against an uninsured motorist may properly interrupt the flow of insurance proceeds from the insurer to the insured’s estate. No action for wrongful death has been filed in the case at bar, and any question as to who could collect in such an action is not before the court. .The daughter of the deceased merely disputed the disposition of the insurance proceeds in the probate court, which made the factual determination that the proceeds were to be paid under the terms of the policy to the decedent’s estate.
Simply because one majr have a cause of action against the person whose wrongful act, neglect or default caused the death of another under R.C. 2125.01 does not convert a daughter of the insured into an “insured” under an insurance contract which provides proceeds will be paid when “an insured is legally entitled to collect from the owner or driver of an uninsured motor vehicle.” Even though the insurance proceeds may represent damages caused by a negligent and uninsured motorist, the standard insurance contract, such as the one here involved, distributes proceeds according to its terms. Since the insurance contract was between State Farm Mutual Automobile Insurance Company and Donald Reeck as the “insured,” it is he, and his estate upon his death, to whom the proceeds are payable. Therefore, the executrix of his estate had a duty to collect assets to which the deceased was entitled. R.C. 2113.25. It is the executrix who is responsible for all rights, including personal injury actions, of the deceased, R.C. 2113.31, and it is she who should collect the insurance proceeds on behalf of Donald Reeck.
The purpose of uninsured motorist coverage is to provide “protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles * * (emphasis added) R.C. 3937.18(A)(1), not to provide a.fund for the benefit of any person not a party to the contract who might have some alleged cause of action against an uninsured motorist. Since the insurance policy terms are not in dispute, neither should be the party to whom the proceeds are payable under it. It also follows that there is no abuse of discretion in denying a motion to supplement the record in order to include the undisputed policy. It simply includes the standard uninsured motorist *131coverage mandated by R.C. 3937.18 and was not crucial to the resolution of the issue before the court below and on appeal.
Accordingly, I would affirm the judgment of the court of appeals.